Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  November 29, 2006                                                                                         Clifford W. Taylor,
                                                                                                                    Chief Justice

  129789                                                                                                  Michael F. Cavanagh
                                                                                                          Elizabeth A. Weaver
                                                                                                                 Marilyn Kelly
                                                                                                            Maura D. Corrigan
  RON COLE,                                                                                               Robert P. Young, Jr.
                   Plaintiff-Appellee,                                                                    Stephen J. Markman,
                                                                                                                         Justices

  v        	                                                           SC: 129789
                                                                       COA: 255208
                                                                       Monroe CC: 00-011105-CZ
  CARL VAN WERT, PEGGY HOWARD, 

  SUZANNE ALEXANDER, CHARLES

  LONDO, GERALD L. JOHNSON, TILMAN 

  CRUTCHFIELD and COUNTY OF MONROE, 

           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              November 29, 2006                   _________________________________________
           t1120                                                                  Clerk